The complaint filed by plaintiff sets out a written instrument in the words and figures following:
"Sept. 1st, 1906.
"George J. Birkel Company, "Los Angeles, Calif.
"For value received, we herewith hand you twenty-five (25) shares of Mount Washington Company stock certificates No. 60, 61, 64, at a total value of twenty-five hundred ($2500) dollars.
"We agree, at the expiration of one (1) year from date, on demand, to purchase said stock for twenty-five hundred dollars, with interest added at six per cent. per annum from date.
"(Signed)  JNO. HOWZE. "ROBERT MARSH. "J. E. MARSH."
It is averred that on August 6, 1907, plaintiff gave notice to defendants that on September 1, 1907, it would demand of defendants that they pay the sum of $2,500, with interest, for said stock under said agreement; that accordingly the *Page 647 
certificates mentioned evidencing the shares specified were duly indorsed by plaintiff so as to assign and transfer the same to defendants and a tender made and a demand of payment; that defendants refused to accept or pay for said shares of stock. Defendants, in their answer, admit the execution of the instrument, but deny the other allegations of the complaint, and allege further that the contract attempted to be set forth in plaintiff's complaint is void, inasmuch as it is repugnant to the provisions of section 26 of article IV of the constitution of the state of California.
Upon the trial of the action the court found in favor of plaintiff upon all of the issues, and rendered judgment accordingly; defendants appeal therefrom upon the judgment-roll.
The only question, therefore, presented upon this appeal is as to the character of the written instrument, the basis of the action. The constitutional provision referred to is: "All contracts for the sale of shares of the capital stock of any corporation or association, on margin, or to be delivered at a future day, shall be void." It is appellants' contention that this instrument upon its face is one indicating a gambling transaction. With this we do not agree. This instrument, under section 1643, Civil Code, is entitled to such a construction as will make it lawful, operative and capable of being carried into effect, if it can be done without violating the intention of the parties. As we read the instrument, it declares upon its face that certain shares of stock have been delivered to plaintiff upon an agreed valuation, and that the right and option is reserved in plaintiff at any time after the expiration of one year, upon demand, to reassign and redeliver the shares and to receive the money paid, with interest. Agreements of this kind are not within the spirit of the constitutional provision referred to. The object sought by this constitutional provision was to strike down a species of gambling in mining stocks, an evil then rife in this state. (Cashman v. Root, 89 Cal. 382, [23 Am. St. Rep. 482, 26 P. 883].) "It is not the purpose of this provision of the constitution to interfere with legitimate business, or to make void all time contracts for the purchase of shares in incorporated companies." (Kullman v. Simmons, 104 Cal. 600, [38 P. 363].) It is true that this form of contract could be used *Page 648 
to effect a prohibited transaction, but if its true character is different from that expressed upon its face, the burden is upon the party seeking to be relieved therefrom to show such variance. There is nothing in this record indicating that the transaction is other than the one which upon its face it purports to be. In addition to this, it is said by our supreme court, in Gay v. Dare, 103 Cal. 459, [37 P. 466], that in all classes of cases where a purchaser pays the price but stipulates that he may, if he so desires, return the property and receive back the price paid, it is usually held not to be a contract of purchase, but is the exercise of an option of rescission, and the title upon the exercise of the option at once vests in the original vendor.
Viewing this case, therefore, from either standpoint presented, we think the judgment of the trial court was warranted and the same should be affirmed; and it is so ordered.
Shaw, J., and Taggart, J., concurred.